

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, dated March 27, 2015, (the “Agreement”), and
effective as of January 11, 2015, (the “Effective Date”), is by and between
Acxiom Corporation, a Delaware corporation (the “Company”), and Warren C. Jenson
(the “Executive”).
 
WHEREAS, the Company desires to  continue the employment of the Executive as
Executive Vice President and Chief Financial Officer of the Company and the
Executive desires to continue to hold such positions under the terms and
conditions of this Agreement; and
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1. Employment. The Company hereby continues to employ the Executive and the
Executive hereby continues to accept employment with the Company, upon the terms
and subject to the conditions set forth herein.
 
2. Term.
 
(a) Subject to termination pursuant to Section 9, the term of the employment by
the Company of the Executive pursuant to this Agreement (as the same may be
extended, the “Term”) will commence on January 11, 2015 and terminate on January
10, 2018.
 
(b) Commencing on January 11, 2018 and on each subsequent anniversary thereof,
the Term will be automatically extended for a period of one (1) additional year
following the expiration of the applicable Term unless the Company or the
Executive elect not to extend the Term by notifying the other party of such
non-renewal in writing not later than one hundred and eighty (180) days before
any such anniversary date (the “Notice of Non-Renewal”).
 
3. Position. During the Term, the Executive will serve as Executive Vice
President and Chief Financial Officer of the Company, performing duties
commensurate with such positions, and will perform such additional duties as the
Board of Directors of the Company (the “Board”) and the Chief Executive Officer
will reasonably determine. The Executive will report directly to the Chief
Executive Officer. The Executive agrees to serve, without any additional
compensation, as a member of the board of directors and/or as an officer of any
subsidiary of the Company. If the Executive’s employment is terminated for any
reason, whether such termination is voluntary or involuntary, the Executive will
resign as a director and/or officer of all subsidiaries of the Company (as
applicable), such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.
 
4. Duties. During the Term, the Executive will devote his full time and
attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.  In
addition, following notice and with the consent of the Company (not to be
unreasonably withheld and subject to good faith discussions between the Company
and the Executive), Executive shall be permitted to serve on the Boards of
Directors (or similar governing bodies) of up to three other for-profit
entities, only two of which may have publicly traded securities, provided such
services do not materially interfere with Executive’s ability to serve as Chief
Financial Officer of the Company.
 
 
 

--------------------------------------------------------------------------------

 
5. Salary and Bonus.
 
(a) For purposes of this Agreement, the “Initial Fiscal Year” will mean the
period commencing on April 1, 2015 and ending on March 31, 2016. A “Fiscal Year”
will mean the Initial Fiscal Year and any other fiscal year of the Company
during the Term.
 
(b) During the Initial Fiscal Year, the Company will pay the Executive a base
salary at an annual rate of $515,000. During the Term, within ninety (90) days
following the end of each Fiscal Year, the Board (or the Compensation Committee
of the Board (the “Compensation Committee”)) will, in good faith, review the
Executive’s annual base salary and may increase (but not decrease) such amount
as it may deem advisable (such annual rate of salary, as the same may be
increased, the “Base Salary”). The Base Salary will be payable to the Executive
in substantially equal installments in accordance with the Company’s normal
payroll practices.
 
(c) During each Fiscal Year, the Executive will be eligible for a target cash
bonus opportunity of one hundred percent (100%) of then-current Base Salary and
a maximum cash bonus opportunity of two hundred percent (200%) of then-current
Base Salary. The Executive’s entitlement to such cash bonus, if any, will be
determined promptly by the independent members of the Board (or by the
Compensation Committee) based on the terms of the executive bonus program then
in effect, including the Board’s (or the Compensation Committee’s) good faith
determination as to whether pre-determined performance targets of the Company
have been achieved following a review of the Company’s year-end audited
financial statements.  Payments will be made in accordance with the terms of the
relevant plan, or, if different, in accordance with the terms of this Agreement.
 
(d) The Executive’s primary work location will be the Company’s office located
in Redwood City, California.  However, the Executive will be required to travel
to the Company’s other locations from time to time.
 
(e) The Company will pay on the Executive’s behalf reasonable legal expenses up
to an amount of $30,000 incurred by him in connection with the drafting and
negotiation of this Agreement.
 
6. Long-Term Incentive Awards.
 
(a) Effective March 27, 2015, the Company will, as a one-time retention award to
enter into this agreement and pursuant to the 2005 Equity Plan, grant the
executive (i)111,111 Performance Restricted Stock Units, subject to such
performance and vesting conditions as may be determined by the Compensation
Committee, and (ii) 50,000 restricted stock units, which will vest ratably over
four (4) years, twenty-five (25%) per year, beginning on the first anniversary
of such grant.   Each such award shall be documented based on a model form of
award agreement prepared by the Company.
 
(b) During the Term, within ninety (90) days following the end of each Fiscal
Year, the independent members of the Board (or the Compensation Committee) will
in good faith consider the grant of long-term equity incentive awards to the
Executive.
 
(c) Notwithstanding any provision to the contrary in any equity incentive plan
or related award agreement relating to any equity incentive award granted to the
Executive, solely with respect to the Executive (i) any definition of
competitive business activities (including “any activity which competes with any
activity of the Company and/or its subsidiaries and affiliated companies” or
acting “in competition with or acting against the interests of the Company”)
shall be deemed to be the activities that would result in a violation of Section
12(b) hereof, (ii) the activities that would be deemed to constitute “disclosing
or misusing any confidential information or material concerning
 
 
2

--------------------------------------------------------------------------------

 
the Company” shall be deemed to be the activities that would result in a
violation of Section 7 of the Acxiom Corporation Associate Agreement; (iii) the
activities that would be deemed to constitute “any attempt, directly or
indirectly, to solicit the trade or business of any current or prospective
customer of the Company” shall be deemed to be the activities that would result
in a violation of Section 12(a)(i) hereof, (iv) the activities that would be
deemed to constitute “any attempt, directly or indirectly, to induce any
associate of the Company to be employed or perform services elsewhere” shall be
deemed to be the activities that would result in a violation of Section
12(a)(ii) hereof; and (v) any forfeiture provisions contained therein requiring
the payment of proceeds of equity gains to the Company shall refer solely to the
amount of after-tax proceeds actually received by the Executive. In determining
after-tax proceeds in clause (v) of this Section 6(c), any tax deduction or loss
arising from such forfeiture will be taken into account.
 
(d) The parties intend that any equity incentive awards contemplated by this
Section 6 and the payments and benefits provided thereunder be exempt from or
comply with the requirements of Section 409A of the Code to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options under Treasury Regulation Section 1.409A-1(b)(5), or
otherwise.  Notwithstanding any other provision of this Agreement or any other
plan or agreement to the contrary, all equity incentive awards contemplated by
this Section 6 shall be interpreted, operated, and administered in a manner
consistent with such intentions.
 
7. Vacation, Holidays and Sick Leave; Life Insurance. During the Term, the
Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Fiscal Year be entitled to take at least four (4) weeks of such vacation. During
the Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.
 
8. Business Expenses. The Executive will be reimbursed for all reasonable
business expenses incurred by him in connection with his employment following
timely submission by the Executive of receipts and other documentation in
accordance with the Company’s normal expense reimbursement policies.
 
9. Termination of Employment. The Executive’s employment by the Company pursuant
to this Agreement will not be terminated before the end of the Term hereof,
except as set forth in this Section 9.  For purposes of this Section 9,
“Performance Unit” shall mean any equity incentive awards (including for the
avoidance of doubt, performance restricted stock units or accelerated
performance settled shares) granted by the Company to the Executive that are
earned based upon achievement of performance measures during a performance
period as defined by the grant documents.
 
(a) By Mutual Consent. The Executive’s employment pursuant to this Agreement may
be terminated at any time by the mutual written agreement of the Company and the
Executive.
 
(b) Death. The Executive’s employment pursuant to this Agreement will be
terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive  (i) all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination
(as defined in Section 9(j) hereof), (ii) any other unpaid benefits (including
death benefits) to which they are entitled under any plan, policy or program of
the Company applicable to the Executive as of the Date of Termination, (iii) in
the event the Date of Termination occurs after the completion of any Fiscal
Year, but prior to the date any cash bonus related to such Fiscal Year has been
determined or paid to the Executive, the amount of any cash bonus related to
such Fiscal Year ending before the Date of Termination that the Executive would
have otherwise been entitled to had Executive not
 
 
3

--------------------------------------------------------------------------------

 
terminated,  (iv) the amount of any target cash bonus for the Fiscal Year in
which the Date of Termination occurs, pro-rated based on the portion of the
applicable Fiscal Year that the Executive worked for the Company, and (v)
notwithstanding anything to the contrary in any equity incentive plan or
agreement or the related award agreements, all options, restricted stock awards,
restricted stock unit awards and any other equity awards (other than any
Performance Units), which are then outstanding, to the extent not then vested,
shall vest immediately.
 
The amounts referred to in clauses (i) through (iii) above will be paid when the
same would have been paid to the Executive (whether or not the Term will have
expired during such period), and the amount referred to in clause (iv-v) will be
paid or vested within sixty (60) days following the Date of Termination.
 
(c) Disability. The Executive’s employment pursuant to this Agreement may be
terminated by delivery of written notice to the Executive by the Company (a
“Notice of Termination”) in the event that the Executive is unable to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a Disability that has lasted (or can
reasonably be expected to last) for a period of ninety (90) consecutive days, or
for a total of ninety (90) days or more in any consecutive one hundred and
eighty (180) day period.  “Disability” means a physical or mental impairment of
Executive as certified in a written statement from a licensed physician selected
or approved reasonably and in good faith by the Board (or any committee of the
Board comprised solely of independent directors). If the Executive’s employment
is terminated pursuant to this Section 9(c), the Executive will be entitled to
receive (i) all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, (ii) any other unpaid
benefits (including disability benefits) to which he is otherwise entitled under
any plan, policy or program of the Company applicable to the Executive as of the
Date of Termination, (iii) in the event the Date of Termination occurs after the
completion of any Fiscal Year, but prior to the date any cash bonus related to
such Fiscal Year has been determined or paid to the Executive, the amount of any
cash bonus related to such Fiscal Year ending before the Date of Termination
that the Executive would have otherwise been entitled to had Executive not
terminated, (iv) the amount of any target cash bonus for the Fiscal Year in
which the Date of Termination occurs, pro-rated based on the portion of the
applicable Fiscal Year that the Executive worked for the Company, and (v)
notwithstanding anything to the contrary in any equity incentive plan or
agreement or the related award agreements, all options, restricted stock awards,
restricted stock unit awards and any other equity awards (other than Performance
Units), which are then outstanding, to the extent not then vested, shall vest
immediately.
 
The amounts referred to in clauses (i) through (iii) above will be paid to the
Executive when the same would have been paid to the Executive (whether or not
the Term will have expired during such period), and the amount referred to in
clause (iv-v) will be paid or vested within sixty (60) days following the Date
of Termination.
 
(d) By the Company for Cause. The Executive’s employment pursuant to this
Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the Board
and the Chief Executive Officer of the Company; provided, that the Executive
will be allowed to cure such failure within thirty (30) days of delivery to the
Executive by the Company of written demand for performance, which such written
demand will specifically identify the manner in which the Company believes he
has not substantially performed his duties; (ii) the engaging by the Executive
in intentional misconduct, or the Executive’s gross negligence, that is
materially injurious to the Company, monetarily or otherwise; (iii) the
conviction of, or pleading guilty or nolo contendere to, any felony; or (iv) the
Executive’s material breach of the provisions of this Agreement (including, but
not limited to, Section 12) or of any material written employment
 
 
4

--------------------------------------------------------------------------------

 
policy of the Company, which, if curable, is not cured within thirty (30) days
of delivery to the Executive by the Company of written notice thereof, which
such notice shall specify in reasonable detail the manner in which the Company
believes the Executive has breached this Agreement. 
 
If the Executive’s employment is terminated pursuant to this Section 9(d), the
Executive will be entitled to receive all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
any other unpaid benefits to which he is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination and no more.
 
(e) By the Company Without Cause. The Executive’s employment pursuant to this
Agreement may be terminated by the Company at any time without Cause by delivery
of a Notice of Termination. If the Executive’s employment is terminated pursuant
to this Section 9(e), the Executive will be entitled to receive (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) in the event the Date of Termination
occurs after the completion of any Fiscal Year, but prior to the date any cash
bonus related to such Fiscal Year has been determined or paid to the Executive,
the amount of any cash bonus related to such Fiscal Year ending before the Date
of Termination that the Executive would have otherwise been entitled to had
Executive not terminated, (iii) a bonus payment based on the extent to which
performance goals relating to such bonus are ultimately achieved, pro-rated
based on the Fiscal Year that the Executive worked for the Company, and payable
on the date when such bonus opportunities would have been paid absent
termination of employment, (iv) an amount equal to two hundred percent (200%) of
the sum of (A) the Executive’s Base Salary at the then-current rate of Base
Salary, plus (B) an amount equal to the Executive’s average annual cash bonus
based on the two Fiscal Years preceding the year of termination, and (v) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination.
 
The amounts referred to in clauses (i), (ii) and (iv) above will be paid to the
Executive immediately following the expiration of the Severance Delay Period, in
accordance with the Company’s normal payroll policies and procedures.
 
Additionally, if the Executive’s employment is terminated pursuant to this
Section 9(e), notwithstanding anything contained in any equity plan or grant
documents, the Executive shall also receive solely with respect to Performance
Units: (i) the number of Performance Units, if any, that were earned during a
completed performance period but remain unvested, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, payment for which shall be processed immediately following the
expiration of the Severance Delay Period; and (ii) the number of the Performance
Units, if any, for performance periods that are ongoing as of the Date of
Termination and for which at least one year of the performance period has
elapsed as of the Date of Termination, multiplied by a fraction, the numerator
of which is the full number of calendar months that elapsed between the
beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained employed.
 
As a condition to receiving such payments, the Executive agrees to execute,
deliver and not revoke a general release in the form attached as Exhibit A prior
to the expiration of the Severance Delay Period. “Severance Delay Period” shall
mean the period beginning on the Date of Termination and ending on the thirtieth
day thereafter. Notwithstanding the foregoing, in the event that the Executive’s
“separation from service” (as such term is defined under Treasury
 
 
5

--------------------------------------------------------------------------------

 
Regulation 1.409A-1(h)) occurs in connection with an exit incentive program or
other employment termination program offered to a group or class of employees,
as defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the Date of
Termination and ending on the sixtieth day thereafter.
 
(f) By the Executive for Good Reason. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered to the Company within thirty
(30) days of the occurrence of any of the following (each of which will
constitute “Good Reason” for resignation): (1) a material reduction by the
Company in the Executive’s title or position, or a material reduction by the
Company in the Executive’s authority, duties or responsibilities (including,
without limitation, Executive no longer serving as the Chief Financial Officer
of the Company’s ultimate parent entity following a Change in Control), or the
assignment by the Company to the Executive of any duties or responsibilities
that are materially inconsistent with such title, position, authority, duties or
responsibilities; (2) a material change in the Executive’s reporting
relationship (e.g., where the Executive would no longer be reporting to the
CEO); (3) a reduction in Base Salary; (4) subject to the terms of Section 5(d)
above, forced relocation of Executive’s primary work location greater than
thirty (30) miles from the Company’s office in Redwood City, California; or (5)
any material breach of this Agreement by the Company (collectively, a “Good
Reason Event”); provided, that, if any Good Reason Event is curable, the Company
will be allowed to cure such Good Reason Event within thirty (30) days of
delivery to the Company by the Executive of his Notice of Resignation, which
such Notice of Resignation will specifically identify the Good Reason Event
which the Executive believes has occurred. For avoidance of doubt, “Good Reason”
will exclude the death or Disability of the Executive.  If the Company fails to
cure the Good Reason Event within the thirty (30) day cure period, then the
Executive must terminate employment within thirty (30) days thereafter. If the
Executive does not terminate employment during such thirty (30) day period, then
the Executive will be deemed to have waived his right to terminate employment
based upon such Good Reason Event and will not receive any payments under this
Section 9(f).
 
If the Executive resigns for Good Reason pursuant to this Section 9(f), the
Executive will be entitled to receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) in the event the Date of Termination occurs after the
completion of any Fiscal Year, but prior to the date any cash bonus related to
such Fiscal Year has been determined or paid to the Executive, the amount of any
cash bonus related to such Fiscal Year ending before the Date of Termination
that the Executive would have otherwise been entitled to had Executive not
terminated, (iii) a bonus payment based on the extent to which the performance
goals relating to such bonus are ultimately achieved, pro-rated based on the
portion of the Fiscal Year that the Executive worked for the Company, and
payable on the date when such bonus otherwise would have been paid absent
termination of employment, (iv) an amount equal to two hundred percent (200%) of
the sum of (A) the Executive’s Base Salary at the then-current rate of Base
Salary, plus (B) an amount equal to the Executive’s average annual cash bonus
based on the two Fiscal Years preceding the year of termination, and (v) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination.
 
The amounts referred to in clauses (i), (ii) and (iv) above will be paid to the
Executive immediately following the expiration of the Severance Delay Period in
accordance with the Company’s normal payroll policies and procedures.
 
Additionally, if the Executive resigns for Good Reason pursuant to this Section
9(f), notwithstanding anything contained in any equity plan or grant documents,
the Executive shall also receive solely with respect to Performance Units: (x)
the number of the Performance Units, if any, that were earned during a completed
performance period but remain unvested, multiplied by a fraction, the numerator
of which is the full number of calendar months that elapsed between
 
 
6

--------------------------------------------------------------------------------

 
 
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, payment for which shall be processed immediately following the
expiration of the Severance Delay Period; and (y) the number of Performance
Units, if any, for performance periods that are ongoing as of the Date of
Termination and for which at least one year of the performance period has
elapsed as of the Date of Termination, multiplied by a fraction, the numerator
of which is the full number of calendar months that elapsed between the
beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained employed.
 
As a condition to receiving such payments, the Executive agrees to execute,
deliver and not revoke a general release in the form attached as Exhibit A prior
to the expiration of the Severance Delay Period.
 
(g) Non-Renewal by the Company. The Executive’s employment pursuant to this
Agreement may be terminated by the Company by delivery of a Notice of
Non-Renewal consistent with the provisions of Sections 2(b) and 18. If the
Executive’s employment is involuntarily terminated as described in the preceding
sentence, this shall be treated as a termination by the Company without Cause,
and the provisions of Section 9(e) shall apply, and the Executive shall be
entitled to all of the rights, vesting, benefits, and payments set forth in
Section 9(e) (including with respect to Performance Units, as described in
Section 9(e)) except that section 9(e)(iv) shall be in an amount equal to one
hundred percent (100%) of the sum of (A) the Executive’s Base Salary at the
then-current rate of Base Salary, plus (B) an amount equal to the Executive’s
average annual cash bonus based on the two Fiscal Years preceding the year of
termination.
 
(h) By the Executive Without Good Reason. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive at any time by delivery of a
Notice of Resignation to the Company. If the Executive’s employment is
terminated pursuant to this Section 9(h), the Executive will receive all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination (including, without
limitation, in the event the Date of Termination occurs after the completion of
any Fiscal Year, but prior to the date any cash bonus related to such Fiscal
Year has been determined or paid to the Executive, the amount of any cash bonus
related to such Fiscal Year ending before the Date of Termination that the
Executive would have otherwise been entitled to had Executive not terminated)
and no more.
 
(i) Following a Change in Control.
 
(i) If within twenty-four (24) months following a Change in Control, the
Executive is (x) terminated without Cause by delivery of a Notice of Termination
(y) resigns for Good Reason (as defined and qualified in Section 9(f) above) by
delivery of a Notice of Resignation, or (z) terminated by Non-Renewal of the
Company by delivery of a Notice of Non-Renewal consistent with the provisions of
Section 2(b) and 18, then the Executive will be entitled to receive (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) in the event the Date of Termination
occurs after the completion of any Fiscal Year,
 
 
7

--------------------------------------------------------------------------------

 
but prior to the date any cash bonus related to such Fiscal Year has been
determined or paid to the Executive, the amount of any cash bonus related to
such Fiscal Year ending before the Date of Termination that the Executive would
have otherwise been entitled to had Executive not terminated, (iii) a bonus
payment based on the extent to which the performance goals relating to such
bonus are ultimately achieved, pro-rated based on the portion of the Fiscal Year
that the Executive worked for the Company and payable on the date when such
bonus would have been paid absent termination of employment, (iv) an amount
equal to two hundred percent (200%) of the sum of (A) the Executive’s Base
Salary at the then-current rate of Base Salary, plus (B) his average annual cash
bonus based on the two Fiscal Years preceding the year of termination, (v)
notwithstanding anything to the contrary in any equity incentive plan or
agreement or the related award agreements, all options, restricted stock awards,
restricted stock unit awards and any other equity awards (other than any
Performance Units), which are then outstanding, to the extent not then vested,
shall vest immediately, and (vi) any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination. The amounts referred
to in clauses (i) through (vi) above will collectively be referred to as the
“Change in Control Severance Amounts.” The Change in Control Severance Amounts
described in clauses (i), (ii) and (iv) will be paid to the Executive in a lump
sum immediately following the expiration of the Severance Delay Period. The
Executive agrees to execute, deliver and not revoke a general release in the
form attached as Exhibit A prior to the expiration of the Severance Delay
Period. Payments pursuant to this Section 9(i) will be made in lieu of, and not
in addition to, any payment pursuant to any other paragraph of this Section 9.
 
(ii) Upon the consummation of a Change in Control, whether or not the
Executive’s employment is terminated, the Executive shall earn and become one
hundred percent (100%) vested in a prorated portion of any Performance
Units  for performance periods that are ongoing as of the Change in Control and
for which at least one (1) year of the performance period has elapsed as of the
Change in Control as calculated pursuant to the following sentence,
notwithstanding anything contrary in any equity incentive plan or agreement,
including without limitation, the plan document or the related award agreements
and grant documents. The amount of the prorated Performance Units will be
determined in accordance with the terms of the Performance Unit grant documents
based upon the Company’s performance as of the date of the Change in Control as
if the performance period had been completed, and then multiplied by a fraction,
the numerator of which is the full number of calendar months that have elapsed
since the beginning of the performance period and the denominator of which is
the number of months between the beginning of the performance period and when
the award would fully vest and no longer be subject to forfeiture. Additionally,
in the event of a Change in Control, whether or not the Executive’s employment
is terminated, the Executive shall become one hundred percent (100%) vested in a
prorated portion of Performance Units that were earned during a completed
performance period but remain unvested as calculated pursuant to the following
sentence, notwithstanding anything to the contrary in any equity incentive plan
or agreement, including without limitation, the plan document, or the related
award agreements and grant documents. The amount of prorated Performance Units
will be determined based upon the number of Performance Units, if any, that were
earned during the completed performance period but remain unvested, and then
multiplied by a fraction, the numerator of which is the full number of calendar
months that have elapsed since the beginning of the performance period and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture.
 
(iii) In the event Executive is terminated without Cause, or resigns for Good
Reason, following the public announcement of a Board-approved agreement to
effect a Change in Control but prior to the consummation of such Change in
Control, then in addition to those payments made pursuant to Sections 9(e) or
(f), as applicable, Executive shall be entitled to certain additional payments
pursuant to this Section 9(i)(iii) in the event such publicly announced Change
in Control is consummated (or if such publicly announced Change in Control is
terminated by the Board to accept a superior proposal, if such superior proposal
constituting a Change in Control is consummated).  In such case,  (i) with
respect to any unvested equity awards (other than Performance Units) that
Executive forfeited upon his termination of employment (without receiving
payment therefor) but that would have
 
 
8

--------------------------------------------------------------------------------

 
vested following a Change in Control had Executive remained employed with the
Company until the Change in Control (such equity, “Unvested Equity”), Executive
shall be entitled to receive a payment in an amount equal to the value of such
Unvested Equity, calculated with reference to the value of the Company’s common
stock implied by the Change in Control price of such stock; and (ii) with
respect to any Performance Units held by Executive at the Date of Termination
(and not previously forfeited), a payment in an amount equal to the difference
between the amount that would have been paid on account of such Performance
Units pursuant to Section 9(i)(ii)  had Executive remained employed with the
Company until the date of a Change in Control and the amount that has actually
been paid on account of such Performance Units as of the date of the Change in
Control pursuant to Section 9(e) or 9(f), as applicable.  The additional
payments set forth in subsections (i) to (ii) of this Section 9(i)(iii) shall be
paid in a lump sum on the later of (x) the expiration of the original Severance
Delay Period applicable to Executive’s actual termination, or (y)
contemporaneously with the closing of the Change in Control (or within ten (10)
days thereafter). For the avoidance of doubt, a payment shall be made under this
Section 9(i)(iii) only as a result of a Change in Control described in Section
9(k)(iii) and shall not include a “Non-Qualifying Transaction.”
 
(j) Date of Termination. The Executive’s Date of Termination will be (i) if the
Executive’s employment is terminated pursuant to Section 9(b), the date of his
death, (ii) if the Executive’s employment is terminated pursuant to Section
9(c), Section 9(d) or Section 9(e), the date on which a Notice of Termination is
given, (iii) if the Executive’s employment is terminated pursuant to Section
9(f), the later of the date specified in the Notice of Resignation or the date
on which Executive actually terminates employment following the expiration of
the cure period set forth in Section 9(f), or such earlier date as the Company
shall determine, (iv) if the Executive’s employment is terminated pursuant to
Section 9(g), the date that is the last day of the then-current Term, (v) if the
Executive’s employment is terminated pursuant to Section 9(h), the date
specified in the Notice of Resignation or such earlier date as the Company shall
determine (provided that the Executive will deliver such Notice of Resignation
to the Company not less than thirty (30) days before the Date of Termination
specified therein) and (vi) if the Executive’s employment is terminated pursuant
to Section 9(i), the date specified in the Notice of Termination or the Notice
of Resignation, as applicable, or such earlier date as the Company shall
determine.
 
(k) For the purposes of this Agreement, a “Change in Control” will mean any of
the following events:
 
(i) An acquisition of any securities of the Company entitled to vote generally
in the election of directors (the “Voting Securities”) by any “person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of thirty percent (30%) or more of the combined voting power
of the then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities that are
acquired in a “Non-Control Acquisition” (as hereinafter defined) will not
constitute an acquisition that would cause a Change in Control. A “Non-Control
Acquisition” will mean (i) an acquisition by an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (ii) any acquisition by or directly from the Company
or any Subsidiary, or (iii) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in Section 9(k)(iii) below);
 
(ii) The individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
such board, provided, that, any person becoming a director after the Effective
Date and whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board will be an
Incumbent Director; provided, however, that no
 
 
9

--------------------------------------------------------------------------------

 
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (such term
for purposes of this definition being as defined in Section 3(a)(9) of the 1934
Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934 Act) other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest, will be deemed an Incumbent
Director; or
 
(iii) Consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:
 
(A) The stockholders of the Company immediately before such Reorganization, Sale
or Acquisition, beneficially own, directly or indirectly, immediately following
such Reorganization, Sale or Acquisition, more than fifty percent (50%) of the
combined voting power of the outstanding Voting Securities of the Company
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such Reorganization, Sale or Acquisition;
 
(B) The individuals who were members of the Incumbent Board immediately before
the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and
 
(C) No person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any person who, immediately before such
Reorganization, Sale or Acquisition, had Beneficial Ownership of thirty percent
(30%) or more of the then outstanding Voting Securities), has Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of the
Surviving Corporation’s then outstanding Voting Securities;
 
Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(k) above will be deemed
to be a “Non-Qualifying Transaction.”
 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increased the
proportional number of shares Beneficially Owned by the Subject Person.
 
 
10

--------------------------------------------------------------------------------

 
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.


(l) Delay of Payment Required by Section 409A of the Code. It is intended that
(i) each payment or installment of payments provided under this Agreement will
be a separate “payment” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”),  and (ii) that the payments will satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary in this Agreement, if (i) on the date the Executive’s employment with
the Company terminates or at such other time that is relevant under Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) the Company determines that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code if provided at the time otherwise
required under this Agreement, then such payments will be delayed until the date
that is six (6) months after the date of the Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company or, if earlier, the date of the Executive’s death. Any payments
delayed pursuant to this Section 9(l) will be made in a lump sum on the first
day of the seventh (7th) month following the Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
earlier, the date of the Executive’s death and any remaining payments required
to be made under this Agreement will be paid upon the schedule otherwise
applicable to such payments under the Agreement.
 
10. Representations.
 
(a) The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
 
(b) The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.
 
11. Assignment; Binding Agreement. This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement will
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
 
12. Confidentiality; Non-Solicitation; Non-Competition.
 
(a) Non-Solicitation.
 
(i) The Executive specifically acknowledges that the Confidential Information
described in this Section 12 includes confidential data pertaining to current
and prospective customers of the Company, that such data is a valuable and
unique asset of the Company’s business and that the success or failure of the
Company’s specialized business is dependent in large part upon the Company’s
ability to establish and maintain close and
 
 
11

--------------------------------------------------------------------------------

 
continuing personal contacts and working relationships with such customers, and
to develop proposals which are specifically designed to meet the requirements of
such customers. Therefore, the Executive agrees that during the Term, and for a
period of one (1) year after the Date of Termination, he will not, except on
behalf of the Company or with the Company’s express written consent, solicit,
either directly or indirectly, on his own behalf or on behalf of any other
person or entity, any customers or targeted potential customers with whom he had
contact before the Date of Termination to take any action which could reasonably
be expected to adversely affect the Company.
 
(ii) The Executive specifically acknowledges that the Confidential Information
described in this Section 12 also includes confidential data pertaining to
current and prospective employees and agents of the Company, and the Executive
further agrees that during the Term, and for a period of one (1) year after the
Date of Termination, the Executive will not directly or indirectly solicit,
induce or attempt to induce, on his own behalf or on behalf of any other person
or entity, the services of any person who is an employee of the Company or
solicit any of the Company’s employees, consultants or agents to terminate their
employment or agency with the Company or take any other actions which would
otherwise cause the Company’s employees, consultants or agents to violate any
Company policy, program or plan.
 
(iii) The Executive specifically acknowledges that the Confidential Information
described in this Section 12 also includes confidential data pertaining to
current and prospective vendors and suppliers of the Company, and the Executive
agrees that during the Term, and for a period of one (1) year after the Date of
Termination, the Executive will not directly or indirectly solicit, on his own
behalf or on behalf of any other person or entity, any vendor or supplier of the
Company for the purpose of terminating or changing (in an adverse manner) such
vendor’s or supplier’s relationship or agency with the Company.
 
(iv) For purposes of this Section 12(a), references to the Company mean the
Company or any existing or future subsidiary of the Company and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company.
 
(b) Non-Competition.  The Executive covenants and agrees that during the Term,
and for a period of one (1) year after the Date of Termination, he will not
engage in or carry on, directly or indirectly, as an individual, principal,
owner, employee, agent, associate, consultant, director or in any other
capacity, a business competitive with that conducted by the Company at the Date
of Termination (including any businesses in active development by the Company as
of the Date of Termination). To “engage in or carry on” will mean to have
ownership in such business (excluding ownership of up to $250,000 of the
outstanding shares of a publicly-traded company) or to consult, work in, direct
or have responsibility for any area of such business, including but not limited
to the following areas: operations, technology strategy, sales, marketing,
product planning, research, design or development.
 
(c) The parties intend that each of the covenants contained in this Section 12
will be construed as a series of separate covenants, one for each state of the
United States, each county of each state of the United States, and each foreign
jurisdiction in which the Company does business or is preparing to do business.
Except for geographic coverage, each such separate covenant will be deemed
identical in terms to the covenant contained in the preceding subsections of
this Section 12. If, in any judicial proceeding, a court will refuse to enforce
any of the separate covenants (or any part thereof) deemed included in those
subsections, then such unenforceable covenant (or such part) will be deemed
eliminated from this Agreement for the purpose of those proceedings to the
extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of
 
 
12

--------------------------------------------------------------------------------

 
this Section 12 should ever be deemed to exceed the time or geographic
limitations, or the scope of this covenant is ever deemed to exceed that which
is permitted by applicable law, then such provisions will be reformed to the
maximum time, geographic limitations or scope, as the case may be, permitted by
applicable law. The unenforceability of any covenant in this Section 12 will not
preclude the enforcement of any other of said covenants or provisions or of any
other obligation of the Executive or the Company hereunder, and the existence of
any claim or cause of action by the Executive or the Company against the other,
whether predicated on the Agreement or otherwise, will not constitute a defense
to the enforcement by the Company of any of said covenants.
 
13. Ownership of Developments; Trade Secrets of Others. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any idea,
concepts, techniques, inventions, processes, or works of authorship developed or
created by the Executive during the course of his work for the Company or its
clients, including with respect to the services to be provided hereunder
(collectively, the “Work Product”), will belong exclusively to the Company and
will, to the extent possible, be considered a work made by the Executive for
hire for the Company within the meaning of Title 17 of the United States Code.
To the extent the Work Product may not be considered work made by the Executive
for hire for the Company, the Executive agrees to assign, and automatically
assign at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest the Executive may have in
such Work Product. Upon the request of the Company, the Executive will take
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to give full and proper effect to such assignment. The
Executive represents that he is not bound by, and covenants that he will not
enter into, any agreements, either written or oral, which are in conflict with
this Agreement. For purposes of this Section 13, the references to the Company
mean the Company or any existing or future subsidiary of the Company and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company.
 
Reference is hereby made to Section 20 and the intent of the parties hereto that
the terms of this Agreement be governed by Delaware law; notwithstanding the
foregoing, in the event a court of competent jurisdiction shall determine that
the law of the State of California is applicable with respect to this
Section 13, in accordance with Section 2872 of the California Labor Code, notice
is hereby provided to the Executive that this provision shall not extend to the
inventions or copyrightable works conceived, developed and/or reduced to
practice (i) on Executive’s own time; (ii) with Executive’s own equipment,
supplies, facilities and trade secret information; (iii) unrelated to the
business of the Company (or any of its subsidiaries) or anticipated research or
development by the Company (or any of its subsidiaries); and (iv) not performed
by the Executive for the Company. To the extent that this Agreement purports to
require the Executive to assign an invention otherwise excluded by this
paragraph, the provision is against the public policy of the State of California
and is unenforceable. This limited exclusion does not apply to any patent or
invention covered by a contract between the Company and the United States or any
of its agencies requiring full title to such patent or invention to be in the
United States.
 
14. Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character. To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of Section
12or Section 13 may be inadequate. The Executive further acknowledges that legal
counsel of his choosing has reviewed this Agreement, that the Executive has
consulted with such counsel, and that he agrees to the terms herein without
reservation.  Accordingly, the Executive specifically agrees that the Company
will be entitled, in addition to any remedy at law or in equity, and to the
extent
 
 
13

--------------------------------------------------------------------------------

 
consistent with Section 409A of the Code, to (i) retain any and all payments not
yet paid to him under this Agreement (unless such retention is prohibited by
law) in the event of any material breach by him of his covenants under
Sections 12 and 13 hereunder, (ii) in the event of such material breach, seek
monetary damages and (iii) obtain preliminary and permanent injunctive relief
and specific performance for any actual or threatened violation of Section 12 or
Section 13 of this Agreement. This provision with respect to injunctive relief
will not, however, diminish the right to claim and recover damages, or to seek
and obtain any other relief available to it at law or in equity, in addition to
injunctive relief.
 
15. Parachute Payments.  Any provision of the Agreement to the contrary
notwithstanding, if any payments or benefits the Executive would receive from
the Company pursuant to the Agreement or otherwise (collectively, the
“Payments”) would, either separately or in the aggregate, (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Payments will be equal to the Reduced
Amount (defined below). The “Reduced Amount” will be either (1) an amount equal
to the largest portion of the Payments that would result in no portion of any of
the Payments (after reduction) being subject to the Excise Tax or (2) the entire
amount of the Payments, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payments.  If a reduction in
the Payments is to be made so that the amount of the Payments equals the Reduced
Amount, (x) the Payments will be paid only to the extent permitted under the
Reduced Amount alternative, and the Executive will have no rights to additional
payments and/or benefits constituting the Payments, and (y) reduction in
payments and/or benefits will occur in the following order and in a manner
intended to comply with Section 409A of the Code (as determined by the Company):
(1) reduction or elimination of cash severance benefits that are subject to
Section 409A of the Code; (2) reduction or elimination of cash severance
benefits that are not subject to Section 409A of the Code; (3) cancellation or
elimination of accelerated vesting of equity awards (other than stock options);
(4) cancellation of accelerated vesting of stock options; (5) reduction or
elimination of any remaining Payments that are subject to Section 409A of the
Code; and (6) reduction or elimination of any remaining Payments that are not
subject to Section 409A of the Code. In the event that acceleration of vesting
of equity award compensation is to be reduced or eliminated, such acceleration
of vesting will be cancelled in the reverse order of the date of grant of the
Executive’s equity awards. In no event will the Company or any stockholder be
liable to the Executive for any amounts not paid as a result of the operation of
this Section 15.  All computations and determinations called for by this Section
15 shall be made by tax counsel or a nationally recognized accounting firm
appointed by the Company (the “Tax Advisor”).  If the Tax Advisor so engaged by
the Company is serving as accountant or auditor for the acquirer, the Company
will appoint another Tax Advisor to make the determinations required hereunder.
The Company will bear all expenses with respect to the determinations by the Tax
Advisor required to be made hereunder. The Tax Advisor engaged to make the
determinations hereunder will provide its preliminary calculations, together
with detailed supporting documentation, to the Company and the Executive within
fifteen (15) days before the consummation of the Change in Control (if requested
at that time by the Company or the Executive) or such other reasonable time as
requested by the Company or the Executive. No portion of the Payments shall be
taken into account which in the opinion of the Tax Advisor does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2), including by
reason of Code Section 280G(b)(4)(A). The Executive shall have the right to
review and submit such calculation and supporting documentation to his own tax
consultant for review.  If the Executive’s tax consultant disagrees with such
calculations and such objection is submitted to the Tax Advisor in writing in
reasonable detail within five (5) business days of the provision of the
preliminary calculation, the Tax Advisor shall be obligated to consider any
issues raised by the Executive’s tax consultant in good faith before making any
final determination hereunder.  Any good faith determinations of the Tax Advisor
made hereunder will be final, binding and conclusive upon the Company and the
Executive.
 
 
14

--------------------------------------------------------------------------------

 
16. Entire Agreement. This Agreement and the equity incentive plans and
agreements referenced herein contain all the understandings between the parties
hereto pertaining to the matters referred to herein, and supersede any other
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. Specifically, on the Effective Date of this
Agreement, this Agreement shall supersede and replace the terms of the
Employment Agreement entered into by Executive and Company effective January 11,
2012. To the extent that any term or provision of any other document or
agreement executed by the Executive with or for the Company during the Term,
including, without limitation, Sections 7 and 11 of the Acxiom Corporation
Associate Agreement, conflicts or is inconsistent with this Agreement, the terms
and conditions of this Agreement shall prevail and supersede such inconsistent
or conflicting term or provision, except to the extent, if any, expressly
provided otherwise in such other document or agreement with specific reference
to this Agreement (it being understood that the Executive’s obligations under
Sections 4, 8, and 9 of the Acxiom Corporation Associate Agreement are
superseded in whole by the Executive’s obligations under this Agreement). The
Executive represents that, in executing this Agreement, he does not rely and has
not relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter or effect of this Agreement or
otherwise and that the Executive has been represented by counsel selected by the
Executive.
 
17. Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.
 
18. Notices. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice hereunder in writing. Any notice to be given
hereunder other than to the Company may also be sent by email, provided that if
the copies of such notices required hereunder are sent by email, notices to such
persons shall be also be delivered personally or by mail as set forth herein:
 
To the Executive at:             Warren C. Jenson
XXXXXXXXXXXXX
XXXXXXXXXXXXX
Phone: XXX XXX XXXX
E-mail:  XXXXXXXXXXX


With a copy to:                    Daniel J. Bergeson
Bergeson, LLP
2033 Gateway Place
Suite 300
San Jose, CA 95110
Phone: (408) 291-6200
Email: dbergeson@be-law.com




To the Company at:             Acxiom Corporation
601 East Third Street
Little Rock, Arkansas  72201
Attention: Senior Vice President - Legal


 
15

--------------------------------------------------------------------------------

 
With a copy to:                    Brian W. Berglund
Bryan Cave LLP
1700 Lincoln Street
Denver CO 80203
Phone: (303) 866-0264
Email:  bwberglund@bryancave.com


Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by email, or registered
or certified mail, postage prepaid, return receipt requested, will be deemed
given on the date transmitted by email, or five days after post-marked if sent
by U.S. mail.
 
19. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.
 
20. Governing Law. This Agreement will be governed by and construed under the
internal laws of the State of Delaware, without regard to its conflict of laws
principles.
 
21. Jurisdiction and Venue. This Agreement will be deemed performable by all
parties in, and venue will exclusively be in the state or federal courts located
in the State of Delaware. The Executive and the Company hereby consent to the
personal jurisdiction of these courts and waive any objections that such venue
is objectionable or improper.
 
22. Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
23. Withholding. All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.
 
24. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
 
25. 409A
 
(a) Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
(b) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.
 
 
16

--------------------------------------------------------------------------------

 
(c) For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive’s termination of employment or other event, shall
be made on a date during such period as determined by the Company in its sole
discretion.
 
(d) It is intended that the Agreement, to the extent practicable, comply and be
interpreted in accordance with Section 409A of the Code, and the Company shall,
as necessary, adopt such conforming amendments as are necessary to comply with
Section 409A of the Code without reducing the benefits payable hereunder without
the express written consent of the Executive.
 
(e) To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which the Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement or payment under such plan or arrangement
in one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit, all in accordance with Section 1.409A-3(i)(1)(iv)
of the Treasury Regulations.
 
(f) By accepting this Agreement, the Executive hereby agrees and acknowledges
that the Company does not make any representations with respect to the
application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to the Executive hereunder. Further, by the
acceptance of this Agreement, the Executive acknowledges that (i) the Executive
has obtained independent tax advice regarding the application of Section 409A of
the Code to the payments due to the Executive hereunder, (ii) the Executive
retains full responsibility for the potential application of Section 409A of the
Code to the tax and legal consequences of payments payable to the Executive
hereunder and (iii) the Company shall not indemnify or otherwise compensate the
Executive for any violation of Section 409A of the Code that my occur in
connection with this Agreement.
 
[Signature Page Follows]

 
17 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.


                       ACXIOM CORPORATION


                     


      
                      By:      /s/ Scott E. Howe     3/27/2015      
                      Name:   Scott E. Howe
                      Title:  Chief Executive Officer




                      EXECUTIVE
     
                            /s/ Warren C. Jenson   3/27/2015      
                          Warren C. Jenson
         

 
18 

--------------------------------------------------------------------------------

 

EXHIBIT A


Form of General Release


This Release (this “Release”), dated as of ________, is made by and among Warren
C. Jenson (the “Executive”) and Acxiom Corporation and all of its subsidiaries
(collectively, the “Company”).
 
WHEREAS, the parties hereto entered into that certain Employment Agreement dated
as of __________ ___, 20___ (the “Agreement”);
 
WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section ____ of the Agreement;
 
WHEREAS, pursuant to Section ___ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section ___, that the
Executive executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Executive Release. The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL AND ANY OTHER PERSON CLAIMING
BY, THROUGH OR UNDER THE EXECUTIVE (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(but excluding fraudulent inducement into signing this Release), defamation,
negligence, promissory estoppel, retaliatory discharge, Title VII of the Civil
Rights Act of 1964, as amended, any other civil or human rights law, the Age
Discrimination in Employment Act of 1967, Americans with Disabilities Act,
Section 409A of the Internal Revenue Code or 1986, as amended (the “Code”) or
any other applicable provisions of the Code, Employee Retirement Income Security
Act of 1974, as amended, or any other federal, state or local law relating to
employment or discrimination in employment) arising out of or relating to the
Executive’s employment by the Company or his services as an officer or employee
of the Company or any of its subsidiaries, or otherwise relating to the
termination of such employment or the Agreement (collectively, “Claims”);
provided, however, such general release will not limit or release the Company
Parties from their respective obligations (i) under the Agreement that expressly
survive termination of employment or by their terms are required
 
 
 

--------------------------------------------------------------------------------

 
to be or only capable of being performed following the Date of Termination under
the Agreement, (ii) under the Company’s benefit plans and agreements that
expressly survive termination of employment, including without limitation the
Company’s equity incentive plans, (iii) in respect of the Executive’s services
as an officer or director of the Company or any of its subsidiaries, pursuant to
any director and officer indemnification agreements or insurance policies, or
the certificates of incorporation or by-laws (or like constitutive documents) of
the Company or any of its subsidiaries [in effect as of the date hereof or as
provided by law] or [(iv) insert at the time of termination a description of any
other agreements with the Company that expressly survive the Executive’s
termination]. The Executive, ON BEHALF OF HIMSELF AND THE EXECUTIVE PARTIES,
hereby represents and warrants that no other person or entity has initiated or,
to the extent within his control, will initiate any such proceeding on his or
their behalf.
 
2. Non-Disparagement. The Executive agrees that, for a period of one (1) year
following the date hereof, the Executive shall not, in any communications with
the press or other media or any customer, client or supplier of the Company or
any of its subsidiaries, make any statement which disparages or is derogatory of
the Company or any of its subsidiaries or any of their respective directors or
senior officers; provided, however, that this Section 2 shall apply to the
Executive only for so long as the Company, its subsidiaries and their respective
directors and senior officers refrain from making any such communication which
disparages or is derogatory of the Executive.
 
3. Acknowledgement of Waiver of Claims under ADEA. The Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary. The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given seven (7) days
following the execution of this Release to revoke this Release.
 
4. Acknowledgment. The parties hereto acknowledge that they understand the terms
of this Release and that they have executed this Release knowingly and
voluntarily. The Executive acknowledges that, in consideration for the covenants
and releases contained herein, he will receive the payments as described in
Section ____ of the Agreement, and that he would not receive such payment
without the execution of this Release.
 
5. Severability. All provisions of this Release are intended to be severable. In
the event any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Release.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.
 
6. Specific Performance. If a court of competent jurisdiction determines that
the Executive has breached or failed to perform any part of this Release, the
Executive agrees that the Company will be entitled to seek injunctive relief to
enforce this Release.
 
 
2

--------------------------------------------------------------------------------

 
7. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.
 
8. Jurisdiction and Venue. This Release will be deemed performable by all
parties in, and venue will exclusively be in the state and federal courts
located in, the State of Delaware. The Executive hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue in
objectionable or improper.
 
[Signature Page Follows]

 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.
 


 
______________________________________
Warren C. Jenson, individually































 
4 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
